McLaughlin, J.:
This action was brought to determine the title to a triangular piece of land lying at the intersection of Westchester and Stebbins avenues, the plaintiff claiming that she was tile owner of the entire parcel, and each of the defendants asserting title to the whole or an interest in some part thereof. The court at Special Term found in favor of the defendants and the plaintiff appeals to this court.
We are of the opinion that the judgment should be affirmed. The reason assigned by the learned justice sitting at Special Term for granting the judgment in favor of the defendants is quite satisfactory and it is necessary to add but a few words to what is said in that opinion. Each conveyance was made with reference to tli© *458map filed by the plaintiff, on which appeared or else appeared on other maps there referred to, a street which included the parcel in dispute, and each conveyance was bounded in part as running along such street. Her deed of conveyance, therefore, in each case, transferred the title, to the center of such .street. . (Hennessy v. Murdock, 137 N. Y. 317; Paige v. Schenectady R. Co., 178 id. 102Miller v. N. Y. & N. S. R. Co., 183 id. 123.) The fact that the street or streets in front of such lots was not thereafter opened as indicated on the maps is of no importance, inasmuch as the question of whether or net title passed to any portion of the land lying in such proposed streets referred to in the conveyances, or on the maps, must be, determined - ;as of the time when the conveyances were made; Judging the acts of-the parties is of that tinie, it must be held that the title to so much of the land as lies between the front of the lots and the center of the. streets passed’ to the respective grantees. The lots and each of them were to have a frontage upon a street and the fact tfiat the city subsequently did not. open a street where it first proposed to" and.where the plaintiff supposed when she made her conveyances that it would, did not deprive the grantees of' what .they would have taken had -the streets been opened as first contemplated.
The judgment is right and should be affirmed.
Patterson, P. J., Ingraham and Laughlin, JJ., concurred; Houghton, J., concurred, except as to lot 3.
Judgment affirmed with costs.' Order filed.